Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 1 of 20 Page ID #:1941

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-04950 JVS (RAOx)                                       Date   5/11/20

 Title             Margaret J. Jones v. The United States of America


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motions for Summary Judgment

      Plaintiff and Counter-defendant Margaret M. Jones (“Mrs. Jones”) moves for
summary judgment against Defendant and Cross-plaintiff the United States of America
(“USA”). J. Mot., ECF No. 20. USA opposes the motion. J. Opp’n, ECF No. 23. Mrs.
Jones replied. J. Reply, ECF No. 25.

     USA also moves for summary judgment. U. Mot., ECF No. 21. Mrs. Jones
opposes the motion. U. Mot., ECF No. 22. USA replied. U. Reply, ECF No. 24.

      For the following reasons, the Court GRANTS in part and DENIES in part Mrs.
Jones’ Motion and GRANTS in part and DENIES in part USA’s Motion.

                                                    I. BACKGROUND

         A.         Undisputed Facts

       The Internal Revenue Service (“IRS”) determined a penalty for willful failure to
file a Report of Foreign Bank and Financial Accounts (“ FBAR”) against the Estate of
Jeffrey Jones (the “Estate”) for the 2011 tax year in the amount of $1,890,074. Reply to
J. SGD, ¶ 1 (ECF No. 25-2). The IRS determined a willful FBAR penalty against Mrs.
Jones for the 2011 tax year in the amount of $751,685 and 2012 tax year in the amount of
$770,255 (a total of $1,521,940). Id. at ¶ 2 (referring to J. Mot. Ex. B). The 2011 and
2012 penalties were based on a proration of the June 30, 2013 account balances held in
her name and the accounts held jointly between her and Mr. Jeffrey L. Jones (“Mr.
Jones”) and was prorated between the 2011 and 2012 tax years. Id. at ¶ 3. On or around
December 10, 2018, the Estate submitted a FBAR penalty payment of $4,878.95 for the
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 2 of 20 Page ID #:1942

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

calendar year 2011, and then on December 11, 2018, a claim for a full refund of the same
penalty payment. Id. at ¶ 4. On or around April 18, 2019, Mrs. Jones submitted a FBAR
penalty payment of $4,972.00 for the calendar years 2011 and 2012, and then on April
19, 2019, a claim for a full refund of the same penalty payment. Id. at ¶ 5.

        Mr. Jones was born in New Zealand in 1919 and lived there for the first thirty
years of his life. Id. at ¶ 6. Mrs. Jones was born in Canada in 1928 and lived therefore
the first 26 years of her life. Id. at ¶ 7. Mr. and Mrs. Jones met in Canada, and in 1954
moved to California. Id. at ¶ 8. Mr. and Mrs. Jones became citizens of the United States
in 1969. Id. at ¶ 9. Mr. and Mrs. Jones each have a high school education, but have never
had any formal tax, accounting, financial, or legal training, and never attended college.
Id. at ¶ 10. Mrs. Jones is currently 91 years old and in poor physical health. Id. at ¶ 11.
On February 27, 2012, Mr. Jones and Mrs. Jones executed respective last wills and
testaments. U. SGD, ¶ 6-7, ECF No. 22-3.

                 1.    The Subject Accounts

       For the period at issue, Mr. and Mrs. Jones had eleven foreign accounts: three in
Canada and eight in New Zealand. Reply to J. SGD, ¶ 12. Four of the New Zealand
accounts were solely in the name of Mr. Jones (the “Jeffrey Accounts”): (1) ANZ Bank,
account number ending in 1016; (2) ANZ Bank, account number ending in 1017; (3)
Heartland Bank, account number ending in 026; and (4) Morrison Kent, account number
ending in 9146. Id. at ¶ 13. Three of the foreign accounts (two in Canada and one in
New Zealand) were solely in the name of Mrs. Jones (the “Margaret Accounts”): (1)
Royal Bank of Canada (“RBC”), account number ending in 3819; (2) RBC, account
number ending in 3835; and (3) Bell Gully, account number ending in 7847. Id. at ¶ 14.
Mr. and Mrs. Jones jointly held four foreign accounts (the “Joint Accounts”) which are:
(1) RBC, account number ending in 1922; (2) Bell Gully, account number ending in
7997; (3) ANZ Bank, account number ending in 3502; and (4) ANZ Bank, account
number ending in 1015. Id. at ¶ 15. Mrs. Jones was unaware of the existence of the
Jeffrey Accounts and learned of these accounts for the first time upon his death. Id. at ¶
16. The Jeffrey Accounts had a total maximum value of $3,787,663 for 2011 and a
balance of $3,780,148 as of June 30, 2012. U. SGD, ¶ 10. The Joint Accounts and the
Margaret Accounts held a maximum value of $3,274,431 for 2011 and a balance of
$2,970,498 as of June 30, 2012. Id. at ¶ 11.

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 2 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 3 of 20 Page ID #:1943

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                                   Date    5/11/20

 Title          Margaret J. Jones v. The United States of America

                 2.    The Tax Returns

        On April 9, 2012 Mr. and Mrs. Jones signed, under penalty of perjury, a federal
income-tax return for tax year 2011. U. SGD, ¶ 12. Although Mr. and Mrs. Jones had
foreign income of $251,209 for 2011, they did not report that foreign income on their tax
return, thereby understating their tax by $51,104. Id. at ¶¶ 13-14.1 Attached to the 2011
federal income-tax return was a Schedule B which discusses foreign accounts. Id. at ¶¶
15-16. Question 7a to Schedule B of the 2011 return asks if at any time the taxpayer had
“a financial interest in or signature authority over a financial account (such as a bank
account, securities account, or brokerage account) located in a foreign country?” Id. at ¶¶
17, 20. Mr. and Mrs. Jones checked “no” in reponse. Id. Question 7a in part III to the
schedule B also asks the following question: “If ‘Yes,’ are you required to file Form TD
F 90-22.1 to report that financial interest or signature authority? See Form TD F 90-22.1
and its instructions for filing requirements and exceptions to those requirements.” Id. at ¶
18. Mr. and Mrs. Jones owned foreign financial accounts for many years before 2011.
Id. at ¶ 22. For the years 2008-2012, Mr. and Mrs. Jones understated tax resulting from
their income from foreign accounts amounted to $307,056. Id. at ¶ 23.

       William Burke, CPA, was Mr. and Mrs. Jones’ tax preparer for over twenty-five
years. Reply to J. SGD, Id. at ¶ 46. When Mr. Burke first met with Mr. and Mrs. Jones
and prepared their tax returns for the first time he copied the information he received
from the tax return filed by the previous preparer and asked Mr. and Mrs. Jones if there
were any changes, which he continued to do year after year unless Mr. and Mrs. Jones
told him there was a change. Id. at ¶ 47. Mr. Burke knew that both Mr. and Mrs. Jones
previously lived in Canada. Id. at ¶ 48. Mr. Burke never asked Mr. and Mrs. Jones
whether they had foreign accounts, and he never asked them about any foreign accounts
when preparing their taxes. Id. at ¶ 49. Mr. Burke was not familiar with FBAR reporting
requirements or foreign income reporting requirements, has not had any clients reporting
foreign bank accounts, does not ask his clients about foreign bank accounts and foreign
income, and does not give advice regarding foreign banking activity. Id. at ¶ 50. The
notes from an IRS Agent’s interview with Mr. Burke state that Mr. Burke “did not go
over the [Schedule B] questions with the taxpayers” and did not review the completed

         1
        As will be discussed subsequently, Mrs. Jones later submitted amended joint income tax returns
for 2011 reporting the income from Mr. and Mrs. Jones’ foreign accounts, and paid the previously
understated tax liability. Id.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 3 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 4 of 20 Page ID #:1944

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

Schedule B with the taxpayers. Id. at ¶ 52. Mr. Burke never reviewed Part 3 of the
Schedule B related to “foreign accounts and trust” with Mr. and Mrs. Jones. Id. at ¶ 53.
Mr. and Mrs. Jones never told Mr. Burke about their foreign accounts. U. SGD, ¶ 25.
Despite receiving foreign tax statements from the foreign financial institutions, Mr. and
Mrs. Jones never showed the foreign tax statements to Mr. Burke or asked him about
them. Id. at ¶¶ 27-28. Mr. Burke admonished Mr. and Mrs. Jones on at least one
occasion that they should contact him if they did anything that could have tax
consequences. Id. at ¶ 26 (referring to Burke Dep., 21-23, 66). Mr. and Mrs. Jones did
not timely file an FBAR for 2011 reporting their foreign accounts. Id. at ¶¶ 29-30.

                 3.    Discovery of the Jeffrey Accounts and Subsequent Actions

       Mr. Jones died on March 11, 2013 at the age of 93. Reply to J. SGD, ¶ 17. Mrs.
Jones is the executor of the Estate of Jeffrey Jones. U. SGD, ¶ 9. Upon Mr. Jones’ death
in 2013, Mrs. Jones, on behalf of the Estate, obtained legal advice for the original
purpose of determining how to handle Mr. Jones’ estate and probate his new-found New
Zealand will. Reply to J. SGD, ¶ 18. On June 26, 2013, Mrs. Jones filed a timely FBAR
for the 2012 tax year, which was due on or before June 30, 2013. Id. at ¶ 22. On July 7,
2014, Mrs. Jones filed amended joint U.S. income tax returns, Forms 1040X, for each of
the tax years 2011 and 2012, reporting all unreported income from all the foreign
accounts (the Margaret Accounts, Jeffrey Accounts and Joint Accounts), paying
outstanding income taxes, and checking the “yes” box on the Schedule B acknowledging
the ownership of foreign accounts. Id. at ¶ 23. On March 16, 2015, Mrs. Jones filed a
Domestic Streamlined Submission with the IRS which included (i) amended joint income
tax returns (Forms 1040X for 2011 and 2012 that had been previously filed on July 7,
2014 and an original form 1040 for 2013 that was filed on April 15, 2014); (ii) filed
outstanding FBARs for 2008 through 2013; (iii) submitted a certificate of non-
willfulness, and (iv) paid a miscellaneous penalty of $156,795.26 (the “Streamlined
Submission”). Id. at ¶ 24. As part of the Streamlined Submission, Mrs. Jones paid a 5%
miscellaneous penalty of $156,795.26 based on the highest account balance of both the
Margaret Accounts and Joint Accounts. Id. at ¶ 25. To meet the eligibility requirements
for a streamlined submission, Mrs. Jones submitted a certification under penalty of
perjury certifying that her failure to report her foreign accounts did not result from willful
conduct. Id. at ¶ 26.


CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 4 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 5 of 20 Page ID #:1945

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

       The IRS provided no written guidance on whether an individual could make the
certification on behalf of a deceased person for the purpose of entering or being included
in the Streamlined Submission. Id. at ¶ 30. Mrs. Jones, as Executor of the Estate, filed
Form 706, United States Estate (and Generation-Skipping Transfer) Tax Return for the
2013 tax year, which disclosed Mr. Jones’ foreign accounts. Id. at ¶ 31.

                 4.    The IRS Investigation

       The IRS’s income tax and FBAR examination was conducted by IRS Agent Keli
Kim (formerly Keli Stelmar). Id. at ¶ 33. Ms. Kim joined the IRS in 2010 and began her
career with the IRS auditing individual income tax returns, Form 1040. Id. at ¶ 34.
When Ms. Kim started working on audits related to FBARs and foreign accounts, she
only received three days of classroom training related to FBARs, foreign entities, foreign
issues and international issues. Id. at ¶ 35. To date, Ms. Kim has only handled three
streamlined submission cases—the first being the Joneses’ case. Id. at ¶ 36.

       The IRS began its investigation into the Joneses on the basis that Mrs. Jones’
Streamlined Submission did not list, and did not pay a 5% penalty on Mr. Jones’ foreign
accounts. Id. at ¶ 37. Ms. Kim disagreed with Mrs. Jones’ decision to not include Mr.
Jones’ accounts on the Streamlined Submission and felt that she should have called the
IRS’s 1-800 number. Id. at ¶ 38. There was, however, no clear rule as to the process for
a streamlined submission for a deceased spouse. An internal discussion at the IRS
recognized that “[t]his is a unique SL case,” and the Frequently Asked Questions do not
“really seem to address not singing [sic] the joint certification.” Id. at ¶ 39. Different
IRS employees shared “[their] impressions” and agreed that not submitting a certification
as to the Jeffrey Accounts is a “benign foot fault” and the IRS “will allow the surviving
taxpayer spouse . . . to perfect her [non-willful] certification.” Id. Other employees told
Ms. Kim that Mrs. Jones could amend her Streamlined Submission to include Mr. Jones’
accounts and pay the 5% penalty. Id. at ¶ 40.

      The IRS’s findings in support of its willfulness determination are set forth in the
July 26, 2018 30-Day Letter sent to Mr. Jones (his Estate) and to Mrs. Jones on October
22, 2018. Id. at ¶ 76. These letters attached an Explanation of Items (“Revenue Agent
Report” or “RAR”). Id. Each IRS Agent Determination constitutes a complete
exposition of all the underlying reasons for a willfulness determination and for the
amount of the penalty assessed. Id. at ¶ 77. The RAR concluded that Mr. Jones was “[a]t
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 5 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 6 of 20 Page ID #:1946

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

best . . . willfully blind regarding his FBAR filing requirements.” Id. at ¶ 58. In
calculating Mr. Jones’ FBAR Penalty, the IRS used the June 30, 2012 balances of the
Jeffrey Accounts. Id. at ¶ 78. The IRS used the June 30, 2013 aggregate balance of the
Joint Accounts and Margaret Accounts to calculate Mrs. Jones’ penalty. Id. at ¶ 79. Mrs.
Jones timely filed FBAR for the 2012 tax year, on or before June 30, 2013. Id. at ¶ 80.
Ms. Kim stated at her deposition that Mrs. Jones’ FBAR penalty was based on the 2011
and 2012 tax years because “’11 and ’12 were not filed [so Ms. Kim] picked those two
years and spread the penalty to the two years.” Id. at ¶ 81. The IRS proposed a willful
FBAR penalty at “the statutory maximum of $1,521,940. Prorated $751,685 for tax year
2011 and $770,255 for tax year 2012.” Id. at ¶ 82. The June 30, 2012 balance of the
Margaret Accounts and Joint Accounts (for the 2011 tax year FBAR) was $2,970.499,
and a 50% penalty based on that balance would be $1,485,249.50. Id. at ¶ 83. The June
30, 2013 balance of the Margaret Accounts and Joint Accounts (for the 2012 tax year
FBAR report) was $3,043,880, and a 50% penalty based on that balance would be
$1,521,940. Id. at ¶ 84. The IRS ultimately assessed a total penalty in the amount of
$1,521,940 (one for 2011 in the amount of $751,685, and one for 2012 in the amount of
$770,255). Id. at ¶ 84; J. Mot., Ex. B. (cf. J. Mot., Ex. B (IRS Letter requesting payment
and listing the FBAR penalty assessed as $1,521,910 with the difference resulting from
the 2012 penalty listed as $770,225.00)). A penalty based on the June 30, 2012 balance
the penalty would be $1,485,249.50. Reply to J. SGD, ¶ 85. The difference between
what Mrs. Jones was assessed and 50% of the June 30, 2012 balance is $36,660.50
(utilizing the $1,521,910 figure). Id.

    On March 31, 2020, USA conceded its claim that Mrs. Jones is liable for the
FBAR penalty for calendar year 2012. ECF No. 19.

         B.      Disputed Facts

       The parties dispute when Mrs. Jones gained actual knowledge of the existence of
the FBAR and FBAR reporting requirements. See Resp. U. SGD, ¶¶ 33-34, ECF No. 24-
1; see also J. Reply to SGD, ¶¶ 19-21. Mrs. Jones contends that she learned of it after
Mr. Jones’ death as a result of gaining legal advice for purposes of determining how to
handle Mr. Jones’ will. Resp. U. SGD, ¶¶ 33-34 (referring to Mrs. Jones deposition
(“Jones Depo”) at J. Mot., Ex. E, 69-72). She contends that she hired professionals to
help her comply with her tax and disclosure obligations as quickly as she could upon
learning of such requirements. Id. at ¶ 36 (referring to Jones Depo, 73-74). Mrs. Jones
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 6 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 7 of 20 Page ID #:1947

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                               Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

asserts that she always incorrectly understood that foreign funds would be taxed
exclusively in each respective foreign country and there would be a U.S. tax obligation,
only if and when such funds were brought to the United States. Id. at ¶ 39. The United
States argues that by signing her 2011 tax return, Mrs. Jones was notified of the FBAR
reporting requirement and further argues that this dispute is immaterial because actual
knowledge is not necessary for the imposition of the willful FBAR penalty. Id. at ¶¶ 33-
34, 36, 39.

       The parties also dispute whether Mrs. Jones ever intentionally lied on her tax
returns. See J. Reply to SGD, ¶ 55. At her deposition Mrs. Jones stated that “when I
would get the income tax returns in to file, both California and US, I used to read the top
half of the first page and maybe a few things on the front page, but after that, if it didn’t
have figures on it to do with what I was filing, I didn’t bother reading it. I figured it was
just paper with regular stuff on it. . . . I certainly would not have lied – not lied because I
wanted to. It was because I hadn’t paid attention. . . . ” Jones Depo, 99-100. USA
disputes that Mrs. Jones never intentionally lied because she declared under penalty of
perjury that she reviewed Schedule B attached to the tax return, which they contend
notified her of her FBAR reporting requirements. J. Reply to SGD, ¶ 55.

                                     II. LEGAL STANDARD

       Summary judgment is appropriate where the record, read in the light most
favorable to the nonmovant, indicates “that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Summary adjudication, or
partial summary judgment “upon all or any part of [a] claim,” is appropriate where there
is no genuine dispute as to any material fact regarding that portion of the claim. Fed. R.
Civ. P. 56(a); see also Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981)
(“Rule 56 authorizes a summary adjudication that will often fall short of a final
determination, even of a single claim . . . .”) (internal quotation marks omitted).

      Material facts are those necessary to the proof or defense of a claim, and are
determined by referring to substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). In deciding a motion for summary judgment, “[t]he evidence of the
non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 7 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 8 of 20 Page ID #:1948

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                                       Date    5/11/20

 Title          Margaret J. Jones v. The United States of America

Anderson, 477 U.S. at 255.2

        The moving party has the initial burden of establishing the absence of a material
fact for trial. Anderson, 477 U.S. at 256. “If a party fails to properly support an assertion
of fact or fails to properly address another party’s assertion of fact . . ., the court may . . .
consider the fact undisputed.” Fed. R. Civ. P. 56(e)(2). Furthermore, “Rule 56[(a)]3
mandates the entry of summary judgment . . . against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322.
Therefore, if the nonmovant does not make a sufficient showing to establish the elements
of its claims, the Court must grant the motion.

      Where the parties have made cross-motions for summary judgment, the Court must
consider each motion on its own merits. Fair Hous. Council of Riverside County, Inc. v.
Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001). The Court will consider each
party’s evidentiary showing, regardless of which motion the evidence was tendered
under. See id. at 1137.

                                           III. DISCUSSION

         A.      Evidentiary Objections

       The parties made a series of evidentiary objections within their statements of
genuine disputes and the responses to such documents. When resolving a motion for
summary judgment, courts may only consider admissible evidence. Fed. R. Civ. P. 56.
On a motion for summary judgment, a party may object that the material used to “dispute
a fact cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ.

         2
          “In determining any motion for summary judgment or partial summary judgment, the Court
may assume that the material facts as claimed and adequately supported by the moving party are
admitted to exist without controversy except to the extent that such material facts are (a) included in the
‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written evidence filed in
opposition to the motion.” L.R. 56-3.
         3
         Rule 56 was amended in 2010. Subdivision (a), as amended, “carries forward the summary-
judgment standard expressed in former subdivision (c), changing only one word — genuine ‘issue’
becomes genuine ‘dispute.’” Fed. R. Civ. P. 56, Notes of Advisory Committee on 2010 amendments.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 8 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 9 of 20 Page ID #:1949

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                                    Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

P. 56(c)(2). A court must rule on material evidentiary objections. Norse v. City of Santa
Cruz, 629 F.3d 966, 973 (9th Cir. 2010).

      The Court only considered admissible evidence in resolving the motion for
summary judgment. When the order cites evidence to which the parties have objected,
the objection is impliedly overruled. Additionally, the Court declines to rule on
objections to evidence upon which it did not rely.

         B.      Mrs. Jones’ Motion for Summary Judgment

                 1.    Whether Mrs. Jones Committed a Willful Violation Under 31 U.S.C.
                       § 5321

       The Bank Secrecy Act, 31 U.S.C. §§ 5311-25, requires that United States citizens
report to the Secretary of the Treasury any relationships with foreign financial accounts
with balances in excess of $10,000. 31 U.S.C. § 5314; 31 C.F.R. §§ 1010.306, 1010.350.
Such relationships are required to be disclosed by means of a Report of Foreign Bank and
Financial Accounts (known as the FBAR Form) (TD–F 90–22.1).4 31 C.F.R. §
1010.350(a). During 2011 and 2012 (the years at issue here), FBARs were required to be
filed no later than “June 30 of each calendar year with respect to foreign financial
accounts exceeding $10,000 maintained during the previous calendar year.” 31 C.F.R. §
1010.306(c).5 In general if an individual violates the FBAR reporting requirements, the
government may impose a civil penalty of up to $10,000 per violation. 31 U.S.C. §
5321(a)(5)(B). However, if an individual willfully violates the FBAR reporting
requirements, the maximum penalty shall be increased to the greater of either (1)
$100,000, or (2) fifty percent of the balance in the account at the time of the violation. 31
U.S.C. § 5321(a)(5)(C)-(D).

       To be found liable for a willful violation under 31 U.S.C. § 5321(a)(5), the United
States must prove the following elements by a preponderance of the evidence: (1) the
person is a U.S. citizen, resident alien, or entity created under United States law; (2) the
person had an interest in, or authority over a foreign financial account; (3) the account

         4
          Since renumbered to FinCEN Report 114.
         5
          The filing deadlines have since changed. See Public Law 114-41, § 2006(b)(11).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                           Page 9 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 10 of 20 Page ID #:1950

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                                       Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

had a balance exceeding $10,000.00 at some point during the reporting period; and (4)
the person willfully failed to disclose the account and file a FBAR. 31 U.S.C. §§ 5314,
5321(a)(5)(A); 31 C.F.R. §§ 1010.350(a) and (b).6 The Court’s review of the evidence is
de novo. See United States v. Schwarzbaum, 2020 WL 1316232, at *7 (S.D. Fla. Mar.
20, 2020); United States v. McBride, 908 F. Supp. 2d 1186, 1201 (D. Utah 2012). Under
de novo review, the “analysis employed by the Commissioner is of no consequence to the
district court.” R.E. Dietz Corp. v. United States, 939 F.2d 1, 4 (2d Cir. 1991) (applying
de novo review to a tax-refund matter).

       Mrs. Jones argues that the IRS wrongfully determined that Mrs. Jones acted
willfully and argues that willfulness requires a “voluntary, intentional violation of a
known legal duty” or conscious effort to avoid learning about FBAR requirements. J.
Mot., 22 (relying on the test for “willfulness” in Internal Revenue Manual (“IRM”) §
4.26.16.6.5.1(1)-(3)). “Although § 5321(a)(5) does not define willfulness, courts
adjudicating civil tax matters have held that an individual is willful where he/she exhibits
a reckless disregard of a statutory duty.” United States v. Bussell, 2015 WL 9957826, at
*5 (C.D. Cal. Dec. 8, 2015) (citing Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57
(2007)). “Whether a person has willfully failed to comply with a tax reporting
requirement is a question of fact.” United States v. Williams, 489 F. App’x 655, 658 (4th
Cir. 2012). Recklessness is an objective standard that looks to whether conduct bears of
“an unjustifiably high risk of harm that is either known or so obvious that it should be
known.” Safeco, 551 U.S. at 57. Improper motive or bad purpose is not required to
“establish willfulness in the civil context.” McBride, 908 F. Supp. 2d at 1204. “Where a
taxpayer makes a conscious effort to avoid learning about reporting requirements,
evidence of such willful blindness is a sufficient basis to establish willfulness.” Id. at
1205 (internal citation and quotations omitted); see also United States v. Bohanec, 263 F.
Supp. 3d 881, 890 (C.D. Cal. 2016). Willfulness may also be proven “through inference
from conduct meant to conceal or mislead sources of income or other financial
information.” Williams, 489 F. App’x at 658 (citing United States v. Sturman, 951 F.2d
1466, 1476 (6th Cir.1991)). The Third Circuit has clarified that “[w]ith respect to IRS
filings in particular, a person ‘recklessly’ fails to comply with an IRS filing requirement
when he or she (1) clearly ought to have known that (2) there was a grave risk that [the
filing requirement was not being met] and if (3) he [or she] was in a position to find out

         6
          There is no dispute here as to the first three elements. See Compl., ECF No. 1, ¶¶ 19-21, 24-25,
40.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 10 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 11 of 20 Page ID #:1951

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                                  Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

for certain very easily.” Bedrosian v. United States of Am., Dep’t of the Treasury,
Internal Revenue Serv., 912 F.3d 144, 153 (3d Cir. 2018) (internal citations and
quotations omitted).

       The Fourth Circuit has found that signing a federal tax return, thereby declaring
under penalty of perjury to have examined the return and accompanying schedules and
statements, is prima facie evidence that the taxpayer “knew the contents of the return, . . .
and at a minimum line 7a’s directions to “[s]ee instructions for exceptions and filing
requirements” for the FBAR Form. Williams, 489 F. App’x at 659 (2012); see also
Norman v. United States, 942 F.3d 1111, 1116 (Fed. Cir. 2019). In other words, that the
taxpayer has constructive notice of the FBAR requirements. While the Ninth Circuit
does not appear to have considered whether signing a tax return puts a taxpayer on notice
as to whether they need to file an FBAR, at least one District Court within the Ninth
Circuit has come to the same conclusion as the Fourth Circuit. See United States v.
Bohanec, 263 F. Supp. 3d 881, 890 (C.D. Cal. 2016).

       Mrs. Jones argues that “imputing constructive knowledge of the FBAR filing
requirements by simply signing a tax return would render the distinction between non-
willful and willful violations meaningless.” J. Mot., 22. Mrs. Jones relies on the more
recent opinions in Schwarzbaum7 and Flume8 where the Southern District of Florida and
the Southern District of Texas found unpersuasive the constructive knowledge theory.
The Flume Court reasoned in part that such a theory ignores the distinction drawn by
Congress between willful and non-willful violations of Section 5314. Flume, 2018 WL
4378161 (“If every taxpayer, merely by signing a tax return, is presumed to know of the
need to file an FBAR, it is difficult to conceive of how a violation could be nonwillful.”
(internal citation and quotation omitted)). The Schwarzbaum Court agreeing with Flume,
found that the government could not satisfy their burden on the issue of willfulness solely
by relying on evidence that the taxpayer had signed their tax return or neglected to review
them thoroughly. Schwarzbaum, 2020 WL 1316232, at *8 (“Applying the USA’s
suggested reasoning would lead to a draconian result and one that would preclude a
consideration of other evidence presented.”). USA does not address Schwarzbaum or


         7
          2020 WL 1316232 (S.D. Fla. Mar. 20, 2020).
         8
        United States v. Flume, 2018 WL 4378161, at *7 (S.D. Tex. Aug. 22, 2018) (Declining to
follow the holdings in Williams and McBride).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 11 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 12 of 20 Page ID #:1952

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

Flume.

       This Court finds persuasive the reasoning in Bohanec, Williams, Norman, and
McBride that signing a tax return and declaring under penalty of perjury to have
examined the return and accompanying schedules and statements, is evidence that the
taxpayer was provided constructive knowledge of the FBAR requirements. Such a
finding does not ignore the distinction drawn by Congress between a willful and non-
willful violation because “an FBAR violation would generally not be willful where a
taxpayer did not know about, and had no reason to know about, her overseas account.”
Norman, 942 F.3d at 1115. Thus, there exists ways in which a violation would be non-
willful. Mrs. Jones’ reliance on interpretations of the IRM on willfulness are
unconvincing because as Mrs. Jones recognizes the IRM is non-binding, and does “not
have the force of law.” Bohanec, 263 F. Supp. 3d at 889 (citing Fargo v. Commissioner
of Internal Revenue, 447 F.3d 706, 713 (9th Cir. 2006); Kimdun Inc. v. United States,
202 F.Supp.3d 1136, 1146-47 (C.D. Cal. Aug. 15 2016)); see also Norman, 942 F.3d at
1115 (“It is well settled, however, that the IRM is not legally binding on courts.”).

       While signing the initial tax return falsely indicating no interest in a foreign bank
account supports a finding of recklessness, and serves as prima facie evidence of such,
prima facie evidence can still be rebutted. Mrs. Jones goes on to argue accurately that
generally taxpayers who have willfully violated the FBAR reporting requirements have
been “bad actors” who have hid assets or lied about foreign assets. J. Mot., 23. Unlike
such “bad actors” Mrs. Jones argues that she did not engage in any conduct showing
intent to hide her foreign accounts or having been willfully ignorant of the FBAR
reporting requirements. Id. at 26. It is true that unprompted by the Internal Revenue
Service Mrs. Jones filed Qualified Amended Tax Returns (“QARs”) acknowledging her
foreign accounts on Schedule B, paid the taxes on such foreign accounts, entered the
newly offered Streamlined Submission Program to file the tardy FBARs, paid a 5%
miscellaneous penalty, and submitted a certification of non-wilfulness. Reply to J. SGD,
¶¶ 24-26. Furthermore, Mrs. Jones notes that even though her tax preparer, Mr. Burke,
knew that she and Mr. Jones lived in Canada, he never asked them if they had foreign
accounts and in fact, was not even familiar with FBAR requirements. Id. at ¶ 48-50.
USA argues that whether Mrs. Jones was a bad actor is irrelevant because “subjective
motivations and the overall ‘egregiousness’ of [] conduct, [] are not required to establish
willfulness.” Bedrosian, 912 F.3d at 153. While that may be so, it is unclear whether
Mrs. Jones “(1) clearly ought to have known that (2) there was a grave risk that [the filing
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 12 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 13 of 20 Page ID #:1953

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

requirement was not being met] and if (3) he [or she] was in a position to find out for
certain very easily.” Id. The undisputed facts cut both ways.

       First, Mrs. Jones relied on her tax preparer, Mr. Burke, who was unaware of the
FBAR filing requirements. “Courts have frequently held that “reasonable cause” is
established when a taxpayer shows that he reasonably relied on the advice of an
accountant or attorney that it was unnecessary to file a return, even when such advice
turned out to have been mistaken.” United States v. Boyle, 469 U.S. 241, 250 (1985).
However, reliance by a lay person on an accountant or attorney “cannot function as a
substitute for compliance with an unambiguous statute.” Id. at 251 (finding that failure to
make a timely filing of a tax return was not excused by the tax payers reliance on an
agent). While USA points to several Ninth Circuit cases to argue that it was Mrs. Jones’
duty to know of her obligation to report her foreign accounts on an FBAR and timely file
the FBAR, each of these cases are distinguishable because they involve clear obligations
such as filing deadlines and none of them shed light on whether the obligation to file an
FBAR is unambiguous. See Knappe v. United States, 713 F.3d 1164, 1169-70, 1173 (9th
Cir. 2013); Conklin Brothers v. United States, 986 F.2d 315, 317 (9th Cir. 1993); Baccei
v. United States, 632 F.3d 1140, 1149 (9th Cir. 2011).

       USA also argues that a reliance-on-professional-advice defense is expressly
prohibited because reasonable cause exceptions do not apply to willful violations. J.
Opp’n, 14 (citing 31 U.S.C. § 5321(a)(5)(C)(ii)). However, this Court like the
Schwarzbaum court finds the reasoning in Boyle to be persuasive as to whether the
violations of the FBAR reporting requirement were willful. See Schwarzbaum, 2020 WL
1316232, at *9 (S.D. Fla. Mar. 20, 2020). Specifically, that where an accountant or
attorney advises on a matter of tax law, it is reasonable for the taxpayer to rely on that
advice. Here, Mr. Burke did not ask whether Mr. and Mrs. Jones had foreign accounts
when preparing their taxes, was unaware of the FBAR requirements, and there is
evidence that Mr. Burke did not review the Schedule B questions with Mr. and Mrs.
Jones, which lends support to the argument that Mrs. Jones violation was not willful.
However, there is also evidence that Mr. and Mrs. Jones had received foreign tax
statements from foreign financial institutions, and never showed them to Mr. Burke,
which supports finding of reckless conduct.

      Second, Mrs. Jones argues that because she filed a QAR, which is not an express
requirement by the IRS, it precludes a finding of willfulness. J. Mot., 27-28. Mrs. Jones
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 13 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 14 of 20 Page ID #:1954

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

concludes that such good-faith efforts to comply with tax obligations provide immunity
from accuracy-related penalties. Id. at 28. The United States argues that Mrs. Jones’
subsequent attempts to remedy her returns through the Streamlined Domestic Offshore
Procedures program do not negate a finding of willfulness because they are subsequent
actions that have no impact on whether she acted recklessly when she was obligated to
file the FBAR in 2012. J. Opp’n, 11. USA submits that the “damage of not reporting
over 30 years of foreign income had already been done” by the time Mrs. Jones filed
amended returns in 2014. Id. However, a QAR “may have the effect of preventing or
reducing liability for the accuracy-related penalty by substituting the tax shown on the
amended return for the tax shown on the return as originally filed.” Bergmann v.
Comm’r, 98 T.C.M. (CCH) 599 (U.S.T.C. 2009), 2009 WL 4861128, *2. Although
“actual knowledge of the duty to report interest in a foreign account” is not required for
an FBAR violation,9 upon hiring legal counsel who advised her of her FBAR filing
requirements, without any prompting from the IRS, Mrs. Jones promptly filed amended
returns, voluntarily submitted the tardy FBARs through the Streamlined Submission
Program, paid a penalty, and submitted a certification of non-wilfulness. These
subsequent facts lend circumstantial support to Mrs. Jones’ arguments that her initial
violation was not willful.

       Ultimately, willfulness is a finding of fact and the fact that Mrs. Jones signed her
tax return under the penalty of perjury is prima facie evidence that she had constructive
knowledge of the FBRA requirements. Such evidence creates a genuine dispute of
material fact as to whether she engaged in a willful violation. Accordingly, Mrs. Jones is
not entitled to summary judgment on the issue of willfulness.

                 2.    Whether the IRS Acted Arbitrarily and Capriciously in Calculating the
                       Penalty

       Mrs. Jones argues that even if she acted willfully, the IRS acted arbitrarily and
capriciously in determining the maximum penalty because it improperly used the 2013
balance in calculating the 2011 penalty. J. Mot., 28-29. Specifically, Mrs. Jones
contends that the IRS proposed a penalty of $1,521,940, or 50%, the statutory maximum
of the 2013 balance, and prorated it between 2011 and 2012 to assess two penalties in the
amount of $751,695 for the year 2011 and $770,255 for the year 2012. Id. Since the

         9
          See Schwarzbaum, 2020 WL 1316232, at *8.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 14 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 15 of 20 Page ID #:1955

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

2012 penalty should not have been assessed because Mrs. Jones filed a timely, but
incomplete FBAR for 2012, Mrs. Jones argues that the penalty was not calculated
according to law, since it should have been calculated with only the 2011 year as the
base. Id. As a result, Mrs. Jones concludes that she was imputed an additional
$36,660.50 penalty. Id. at 30.

       The penalty amount is reviewed for abuse “of discretion under the ‘arbitrary and
capricious’ standard of the Administrative Procedure Act. 5 U.S. § 706.” United States v.
Williams, 2014 WL 3746497, at *1 (E.D. Va. June 26, 2014). “While the scope of
review under the ‘arbitrary and capricious’ standard is narrow and a court is not to
substitute its judgment for that of the agency, the agency nevertheless must examine the
relevant data and articulate a satisfactory explanation for its action. In reviewing that
explanation, a court must consider whether the decision was based on a consideration of
the relevant factors and whether there was a clear error of judgment.” Motor Vehicle
Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 30–31 (1983).

       31 U.S.C. § 5321(a)(5)(C)-(D) requires that the amount of the penalty not exceed
the maximum which is 50% of the amount of “the balance in the account at the time of
the violation.” Here, the amount of the penalty resulted in a 25% penalty for 2011, which
was well below the maximum 50% penalty despite having been calculated from the 2013
balances. Nonetheless, “[t]he statute is clear that the amount to be assessed is 50% of the
balance in the account at the time of the violation.” Schwarzbaum, 2020 WL 1316232, at
*13 (S.D. Fla. Mar. 20, 2020). Here, like in Schwarzbaum, the evidence reflects that the
IRS’ penalty was based on inappropriate data that should not have been considered in
assessing the penalty. While the end result was well within the maximum allotted for in
the statute, the calculation of the penalty was “arbitrary and capricious.”

       Should willfulness be found at trial, the Court will remand the action to the IRS for
recalculation. While Mrs. Jones argues that setting aside and vacating the penalty would
be the appropriate remedy, the Supreme Court has clarified that “If the record before the
agency does not support the agency action, if the agency has not considered all relevant
factors, or if the reviewing court simply cannot evaluate the challenged agency action on
the basis of the record before it, the proper course, except in rare circumstances, is to
remand to the agency for additional investigation or explanation. The reviewing court is
not generally empowered to conduct a de novo inquiry into the matter being reviewed
and to reach its own conclusions based on such an inquiry.” Fla. Power & Light Co. v.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 15 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 16 of 20 Page ID #:1956

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

Lorion, 470 U.S. 729, 744 (1985). The Court is unconvinced by Mrs. Jones argument
that remand would be futile because the time period to assess penalties under the
agreement entered into by the IRS and Mrs. Jones (a “Consent to Extend the Time to
Assess Civil Penalties Provided by 31 U.S.C. § 5321 for FBAR Violations”) has expired.
If the Court remands to the IRS this would not be a new assessment of penalties, but
rather a recalculation of the initial penalty based upon an upheld finding of willfulness.

       Accordingly, the Court grants summary judgment and finds that the IRS acted
“arbitrarily and capriciously” in calculating the penalty.

                 3.    Whether the IRS Acted Arbitrarily and Capriciously in Making a
                       Willfulness Determination

       Mrs. Jones also argues that the Court should also set aside the IRS’s willfulness
determination without having to independently determine whether the Mrs. Jones’
conduct rises to the level of “willfulness” because it acted “arbitrarily and capriciously”
by not considering all of the relevant factors and making clear errors in judgment. J.
Mot., 31. However, the appropriate standard for review of the willfulness determination
is de novo as discussed by the Court above. See United States v. Schwarzbaum, 2020
WL 1316232, at *7 (S.D. Fla. Mar. 20, 2020); United States v. McBride, 908 F. Supp. 2d
1186, 1201 (D. Utah 2012). Accordingly, the Court denies summary judgment as to
whether the IRS acted arbitrarily and capriciously in making a willfulness determination.

      For the foregoing reasons, the Court GRANTS in part and DENIES in part Mrs.
Jones’ motion.

         C.      USA’s Motion for Summary Judgment

                 1.    Whether Mrs. Jones’ Violation was Willful

       USA argues that the undisputed evidence on the record shows that Mrs. Jones
willfully failed to report her foreign accounts. U. Mot., 14. USA argues that the IRS
gives notice of the FBAR-reporting requirement to every taxpayers who files a Schedule
B because Schedule B specifically asks “At any time during 2011, did you have a
financial interest in or signature authority over a financial account (such as a bank
account, securities account, or brokerage account) located in a foreign country?” and
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 16 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 17 of 20 Page ID #:1957

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

warns taxpayers by stating: “If ‘Yes,’ are you are
required to file TD F 90-22.1 [FBAR] to report that financial interest or
signature authority?” Id. at 15-16. Because Mrs. Jones falsely answered “no” to such
question and declared under penalty of perjury that she reviewed her return and
accompanying schedules, USA concludes that Mrs. Jones had constructive knowledge of
the FBAR reporting requirements. Id. at 16. USA argues that once she was placed on
notice, Mrs. Jones could have easily found out about them by reading her federal income-
tax return or talking to her tax-return preparer. Id. at 18. Therefore, USA argues the
conditions for recklessness in Bedrosian are met because Mrs. Jones clearly ought to have
known that there was a grave risk that the filing requirement was not being met and she
was in a position to find out for certain very easily. See 912 F.3d at 153. USA also
argues that Mrs. Jones’ failure to mention her foreign accounts or show the foreign tax-
reporting statements she received to her longtime tax-return preparer, William Burke, is
evidence of recklessness. Id. at 18.

        The Court agrees that Mrs. Jones failure to mention her accounts or show the
foreign account tax statements to Mr. Burke cuts in favor of a finding of willfulness
under the recklessness standard. Furthermore, the fact that Mrs. Jones signed her tax
return under the declaration of perjury is prima facie evidence that she knew the contents
of the return and at a minimum the directions in line 7a of Schedule B put her on
constructive notice of the FBAR filing requirements. See Williams, 489 F. App’x at 659
(2012). However, signing a tax return on its own cannot automatically make the
taxpayer’s violation “willfull” as that would collapse the willfulness standard to strict
liability.

       Mrs. Jones argues that these three facts on their own do not establish willfulness as
in every reported decision she has uncovered or are cited by USA where a finding of
willfulness was made, the taxpayer was a bad actor who engaged willfully in concealment
of their foreign accounts and income and the creation of complex tax avoidance schemes.
U. Opp’n, 7, 11-12. Indeed, in McBride, following a bench trial the Court found
willfulness where a tax payer had engaged in a complex scheme to avoid reporting
foreign income through offshore shell entities including hiring a financial management
firm to avoid or defer taxation. 908 F. Supp. 2d at 1189-1190, 1194. McBride also
repeatedly lied to the IRS during interviews, refused to produce documents in response to
the IRS, and refused to file FBARs even after the IRS specifically requested that he do
so. Id. at 1199-1200. Similarly in Bohanec, following a bench trial the Court found
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 17 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 18 of 20 Page ID #:1958

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

willfulness where the taxpayers were sophisticated businesspeople who had a “worldwide
reputation and sold and shipped to customers around the worlds. . . . [and were]
sufficiently sophisticated to obtain two patents without assistance,” open a bank account
in Mexico, and manage the construction of a home along the coast of Mexico. Bohanec,
263 F. Supp. 3d at 889. Additionally, the taxpayers never provided the foreign bank with
their home address, never told anyone other than their children of the existence of the
account, never asked a lawyer, accountant, or banker about the account, or used a
bookkeeper or kept books once the account was open. Id. The Court also made a
credibility determination that the taxpayers’ self serving statements were not credible in
light of their level of sophistication. Id. Furthermore, the taxpayers had made several
misrepresentations in their voluntary disclosure such as that the funds were after-tax
proceeds, failed to disclose two foreign bank accounts in late filed FBARs, and proceeded
to file false tax returns that did not include income from internet sales. Id. at 887-90.

       In Williams, the Fourth Circuit found willfulness where the defendant had pled
guilty to criminal charges of conspiracy to defraud the IRS and criminal tax evasion and
acknowledged to knowing his reporting obligations and consciously choosing not to
report the income to avoid taxes. Williams, 489 F. App’x at 660. Additionally, Williams
provided false answers on the tax organizer provided to him by his accountant which
specifically asked if he had an interest in a foreign account and testified that he “‘never
paid attention to any of the written words’ on his federal tax return.” Id. at 657, 659. The
Fourth Circuit found such conduct indicative of willful blindness or intentional
ignorance. Id. Finally in United States v. Ott, after a bench trial the Court found
willfulness after considering circumstantial evidence and reasonable inferences through
conduct meant to conceal or mislead sources of income or other financial information.
2020 WL 913814, at *5 (E.D. Mich. Feb. 26, 2020). As part of its analysis, the court
considered that Ott was in continuous contact with his broker concerning foreign
accounts and regularly checked the balances which were significantly disproportionally
smaller than his claimed income and domestic accounts. Id. at *7. Furthermore, while
acknowledging that Ott was not a sophisticated party, the Court considered evidence of
concealing the foreign accounts that Ott listed his sister’s address instead of his, which
prevented him from seeing the reporting statements which stated that transactions “are to
be reported on your annual income.” Id. The Court also found not credible Ott’s failure
to recall withdrawing “thousands of dollars” from his foreign accounts while claiming
“an income level near the poverty line.” Id. What is clear from these cases is that the
circumstantial evidence brought forward by Mrs. Jones is relevant to an analysis of
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 18 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 19 of 20 Page ID #:1959

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                              Date   5/11/20

 Title          Margaret J. Jones v. The United States of America

willfulness.

        Specifically, Mrs. Jones has submitted evidence that she relied on her tax preparer,
Mr. Burke, who was unaware of FBA disclosure obligations, and despite knowing she
lived in Canada, never asked if she had foreign bank accounts. While USA points to
Knappe, 713 F.3d 1164, to argue that Mrs. Jones cannot rely on her accountant, Knappe
is distinguishable because it involves the a non-substantive matter ascertainable to
laymen, a deadline. Furthermore, Mrs. Jones submitted evidence that unprompted by the
IRS she filed joint QARs for 2008-2012 acknowledging her foreign accounts on Schedule
B, paid the taxes on such foreign accounts, entered the newly offered Streamlined
Submission Program to file the tardy FBARs, paid a 5% miscellaneous penalty
amounting to $156,795.26, and submitted a certification of non-wilfulness. While USA
argues that this sheds no light on whether the violation was willful at the time it occurred,
it cites to no case to support its argument that this evidence should not be taken into
account. U. Reply, 5-6. The circumstantial evidence submitted by Mrs. Jones, in the
light most favorable to the nonmovant, creates a genuine dispute as to whether Mrs.
Jones’ violation was of the FBAR reporting requirements was willful. Accordingly, USA
is not entitled to judgment as a matter of law on the issue of willfulness.

                 2.    Whether the Penalty Was Within the Statutory Maximum

       Finally, USA argues that the penalty determined by the IRS was within the
statutory maximum. U. Mot., 19. Under 31 U.S.C. § 5321(a)(5)(C)(I), the maximum
penalty for a willful violation of the FBAR reporting requirements is the greater of
$100,000 or 50% of the amount in the account on June 30 of the year following the
reporting period. As of June 30, 2012, the total balance of the Margaret Accounts and
Joint Accounts was $2,970,498. The IRS’ assessed penalty of $751,685 for 2011 is 25%
of the account balance and is therefore within the statutory maximum.

       Mrs. Jones argues that the IRS improperly calculated the willfulness penalty by
using the June 30, 2013 balance of the Margaret Accounts and Joint Accounts
($3,043,880). U. Opp’n, 26. Initially the IRS proposed a penalty of $1,521,940, or 50%,
the statutory maximum, and prorated it between 2011 and 2012 to assess two penalties in
the amount of $751,695 for the year 2011 and $770,255 for the year 2012. See also U.
Reply to SGD, ¶ 47. Since then, USA has conceded the 2012 penalty, presumably
because Mrs. Jones filed a timely although incomplete 2012 FBAR that was later
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                       Page 19 of 20
Case 2:19-cv-04950-JVS-RAO Document 28 Filed 05/11/20 Page 20 of 20 Page ID #:1960

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-04950 JVS (RAOx)                                         Date     5/11/20

 Title          Margaret J. Jones v. The United States of America

amended. See ECF No. 19. Because the prorated penalty for 2011 was based on the June
30, 2013 balances, Mrs. Jones argues that the penalty is not in accord with the law
because it was not calculated using the proper base amounts at the time of the violation.
U. Opp’n, 27. However, 31 U.S.C. § 5321(a)(5)(C)-(D) requires that the amount of the
penalty not exceed the maximum which is 50% of the amount of “the balance in the
account at the time of the violation.” Here, the amount of the penalty was well below the
maximum 50% penalty despite having been calculated from the 2013 balances.
Therefore, USA is entitled to summary judgment as to whether the amount of the penalty
was within the maximum penalty.10

         Accordingly, the Court GRANTS in part and DENIES in part USA’s Motion.

                                         IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS in part and DENIES in part Mrs.
Jones’ Motion and GRANTS in part and DENIES in part USA’s Motion.

                 IT IS SO ORDERED.


                                                                                                  :       0

                                                        Initials of Preparer      lmb




         10
        The Court notes that whether the statute is within the maximum penalty, is not the same as
making a finding as to whether the IRS acted arbitrarily and capriciously.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                       Page 20 of 20
